Name: 98/6/EC: Commission Decision of 11 December 1997 amending the information contained in the list in the Annex to Commission Regulation (EC) No 2332/96 establishing, for 1997, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  technology and technical regulations
 Date Published: 1998-01-03

 Avis juridique important|31998D000698/6/EC: Commission Decision of 11 December 1997 amending the information contained in the list in the Annex to Commission Regulation (EC) No 2332/96 establishing, for 1997, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres Official Journal L 001 , 03/01/1998 P. 0026 - 0030COMMISSION DECISION of 11 December 1997 amending the information contained in the list in the Annex to Commission Regulation (EC) No 2332/96 establishing, for 1997, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (98/6/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources (1),Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (2), as last amended by Regulation (EC) No 3407/93 (3), and in particular Article 2 thereof,Whereas Commission Regulation (EC) No 2332/96 (4) establishes, for 1997, the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres as provided in Article 10 (3) (c) of Regulation (EEC) No 894/97;Whereas the authorities of the Member States concerned have applied for the information in the list provided for in Article 10 (3) (c) of Regulation (EEC) No 894/97 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 2 of Regulation (EEC) No 3554/90; whereas it has been found that the information complies with the requirements and whereas, therefore, the information in the list annexed to the Regulation should be amended,HAS ADOPTED THIS DECISION:Article 1 The information in the list annexed to Regulation (EC) No 2332/96 is amended as shown in the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 11 December 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ L 132, 23. 5. 1997, p. 1.(2) OJ L 346, 11. 12. 1990, p. 11.(3) OJ L 310, 14. 12. 1993, p. 19.(4) OJ L 317, 6. 12. 1996, p. 3.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA A. Datos que se retiran de la lista - Oplysninger, der skal slettes i listen - Aus der Liste herauszunehmende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·Ã ¥Ã Ã ¡ Ã °Ã ¯Ã µ Ã ¤Ã ©Ã ¡Ã £Ã ±Ã Ã ¶Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °Ã ¼ Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã Ã «Ã ¯Ã £Ã ¯ - Information to be deleted from the list - Renseignements Ã retirer de la liste - Dati da togliere dall'elenco - Inlichtingen te schrappen uit de lijst - InformaÃ §Ã µes a retirar da lista - Luettelosta poistettavat tiedot - Uppgifter som skall tas bort frÃ ¥n fÃ ¶rteckningen>TABLE>B. Datos que se aÃ ±aden a la lista - Oplysninger, der skal anfÃ ¸res i listen - In die Liste hinzuzufÃ ¼gende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·Ã ¥Ã Ã ¡ Ã °Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ³Ã ´Ã Ã ¨Ã ¥Ã ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã Ã «Ã ¯Ã £Ã ¯ - Information to be added to the list - Renseignements Ã ajouter Ã la liste - Dati da aggiungere all'elenco - Inlichtingen toe te voegen aan de lijst - InformaÃ §Ã µes a aditar Ã lista - Luetteloon lisÃ ¤ttÃ ¤vÃ ¤t tiedot - Uppgifter som skall lÃ ¤ggas till i fÃ ¶rteckningen>TABLE>